August 26, 2011 Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, DC 20549 Re: Regius Thoroughbreds, Inc. Registration Statement on Form S-1 Registration Number: 333-174697 Ladies and Gentlemen: Regius Thoroughbreds, Inc. (the “Company”) hereby respectfully requests that the Company’s Registration Statement on Form S-1 (Registration Number 333-174697) (the “Registration Statement”) filed onAugust 24, 2011 be withdrawn as of the date hereof pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended.The filed Registration Statement has not become effective. No securities have been sold under the Registration Statement. If you have questions regarding this matter, please contact the undersigned at (949) 275-6132. Respectfully, Regius Thoroughbreds, Inc /s/ Joseph Mezey By: Joseph Mezey Its:President
